Certified copies of the following papers have been transmitted to this court: (1) an indictment filed in the United States District Court, Southern District of New York, on November 20, 1970, charging that the above-named attorney, who was admitted to practice law in the State of New York by this court on December 15, 1954, “ unlawfully, wilfully and knowingly did have in his possession * * * Nine $100,000.00 United States Treasury Bills which had been unlawfully taken and carried away from * * * the Manufacturers Hanover Trust Company, * * * a bank, * * * knowing the said treasury bills to have been taken from a bank. (Title 18, United States Code, Section 2113 [c].) ”; (2) a judgment and commitment (one paper) of said Federal District Court,- dated Decern*728her 3, 1971, which adjudged said attorney guilty and convicted as charged in said indictment, upon a jury verdict, and sentenced him to a prison term of eight years. Said crime is a felony under the laws of the State of New York (see Penal Law, § 165.50). Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, said Stanley M. Fistel has ceased to be an attorney and counsellor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that his name be forthwith struck from the roll of attorneys and counsellors at law. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.